Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
2.	This Non-Final Office action is in response to the application filed on January 30th, 2018 and in response to Applicant’s Arguments/Remarks filed on May 19th, 2021. Claims 1-4 and 6-20 are pending.
Priority
3.	Application 15/884,098 was filed on January 30th, 2018 and has a Provisional Application filed on January 30th, 2017. 
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19th, 2021 has been entered. 
Response to Arguments
6.	Applicant argues that “the lack of prior art, implicitly acknowledges that… the abstract idea is not well-known and/or the practical application of the claims is not found amongst the prior art.” Applicant further argues that “[t]he claims represent an improvement to a technical field precisely because the claims are not disclosed or even suggested by the prior art.” Examiner respectfully disagrees. This argument conflates the anticipation test under 35 U.S.C. 102 and the obviousness test under 35 U.S.C 103 with the patent-eligibility test under 35 U.S.C. 101. These tests are separate and distinct tests, and passing one or both of the anticipation and obviousness tests does not equate to passing the patent-eligibility test. Novelty and non-obviousness, however, have no bearing on whether a claim recites an abstract idea.
7.	Applicant argues that “the independent claims, as amended, recite the implementation of a processor as a virtual machine running on the blockchain. This is not an abstract idea. Instead the claims are embodied in a very specific practical application only present within the computing environment.” Applicant further argues that “the claimed subject matter requires the implementation of a sophisticated computing resource (a virtual machine) on an equally sophisticated data framework (the blockchain). This is not within the realm of what can be fairly characterized as certain methods of organizing human activity.” Examiner respectfully disagrees and maintains that the claimed invention is drawn to the abstract idea of smart contract generation (agreement between buyer and seller) and more specifically the receiving, generating, publishing, creating, subdividing, publishing, generating and adding, as drafted, under its broadest reasonable interpretation is a fundamental economic principle or practice and a commercial interaction. This concept falls within the “Certain Methods of that is just applying generic computer components to the recited abstract limitations. The focus on the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools for the generation of an agreement between a buyer and a seller. It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. 
8.	Applicant argues that “[c]laims 1-4 and 6-20 are plainly integrated into a practical application because meaningful and specific limits are imposed on any identifiable abstract idea. Again, humans, regardless of time constraints, do not implement a virtual machine on a blockchain to perform the claimed steps.” Applicant further argues that “the claims represent improvements to computer technology, e.g. increased efficiency, automatic monitoring, creation of new types of products, etc., and because the claims recited an inventive concept not present amongst the state of the art.” Examiner respectfully disagrees. Examiner notes that performing the steps exclusively in the human mind is not a requirement for a claim to be found abstract. If a claim limitation, but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. As discussed below with respect to integration of the abstract idea into a practical application, claims 1, 11, and 17 recite a memory and processor and virtual machines running code on blockchain. The computer hardware is recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Blockchain is a type of data management. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Examiner further notes that the purported advance over the prior art of the claimed invention is a way of replacing a human intermediary with an automated system that connects participants and provides a standard protocol and common data store. Utilizing computers as 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-4 and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claims 1-4 and 6-20 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).

Claims 17 recites similar limitations as Claim 1, and also receiving an initial underlying risk from a user, and provenance metadata of the risk units, and adding the provenance metadata to the risk units thereby linking the risk units to the secondary risk units. 
These limitations as drafted, under its broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity (see MPEP 2106.04(a)(2)). Smart contract generation and more specifically the generating, 
This judicial exception is not integrated into a practical application. In particular, the claims only recite a memory and processor and virtual machines running code on blockchain in Claims 1, 11, and 17. The computer hardware is recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Blockchain is a type of data management. As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “generating,” “publishing,” creating,” and “subdividing,” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). See Applicant’s specification recites relevant details in at least the following sections:  Paragraphs [0146-0148]. Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed on a computer using conventional computer activity, and it’s nothing that couldn’t be done by humans given enough time. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful 
Dependent claims 2-4, 6-10, 12-16 and 18-20 further define the abstract idea that is present in their respective independent claims 1, 11, and 17 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 2-10, 12-16 and 18-20 are directed to an abstract idea and claims 1-4 and 6-20 are rejected under 35 U.S.C. 101 and not patent eligible.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not disclose all the limitations of the pending claims:
US2016/0335533 to Davis 
US2007/0118454 to Bauerschmidt
Introducing the Smart Policy by Joseph Goulden
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693